Citation Nr: 0833172	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  00-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 1998, 
for the assignment of a 50 percent rating for 
pseudofolliculitis barbae (PFB) with acne vulgaris and 
seborrheic dermatitis.

2.  Entitlement to a disability rating in excess of 60 
percent for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002.

3.  Eligibility for Vocational Rehabilitation (VR) services.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a left eye 
disorder.

7.  Entitlement to service connection for bilateral great toe 
disorders.

8.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1980.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied 
entitlement to a rating in excess of 10 percent for PFB.  The 
RO also denied service connection for acne vulgaris and 
seborrheic dermatitis.  The veteran perfected an appeal of 
that decision.  In a December 1999 rating decision the RO 
increased the rating for PFB from 10 to 30 percent, effective 
March 31, 1999.  The veteran also perfected an appeal of the 
effective date assigned for the 30 percent rating.

In a July 2001 rating decision the RO granted service 
connection for acne vulgaris, and included that disability in 
the rating assigned for PFB.  The RO also denied service 
connection for a stomach disorder, a left eye disorder, 
bilateral great toe disorders, and PTSD.  In a March 2002 
rating decision the RO denied entitlement to a total rating 
based on unemployability.  

The issues of entitlement to an earlier effective date for 
the 30 percent rating for PFB, entitlement to service 
connection for seborrheic dermatitis, and an increased rating 
for PFB were previously before the Board in May 2003.  In a 
decision at that time the Board granted service connection 
for seborrheic dermatitis; awarded an effective date of April 
22, 1998, for the 30 percent rating for the skin disorder; 
increased the rating for the skin disorder from 30 to 50 
percent, which the RO in June 2003 made effective April 22, 
1998; and increased the rating for the skin disorder to 60 
percent, effective August 30, 2002.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2005 order the Court 
vacated that part of the May 2003 decision in which the Board 
denied entitlement to an effective date prior to April 22, 
1998, and denied entitlement to a rating in excess of 60 
percent for the skin disorder. 

In a September 2006 decision, the Board remanded these issues 
for additional development.

In July 2008, the veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA treatment records dated March 22, 1998 constituted an 
informal claim for an increased rating for PFB with acne 
vulgaris and seborrheic dermatitis.

2.  The earliest date of which it is factually ascertainable 
that the veteran met the criteria for a 50 percent evaluation 
for PFB with acne vulgaris and seborrheic dermatitis is April 
22, 1998. 

3.  The veteran's PFB with acne vulgaris and seborrheic 
dermatitis does show underlying soft tissue damage or 
underlying tissue loss or disfigurement of the head, neck or 
face.

4.  The veteran's service connected disability is PFB with 
acne vulgaris and seborrheic dermatitis with a combined 
service-connected disability rating of 60 percent.

5.  The veteran's service-connected PFB with acne vulgaris 
and seborrheic dermatitis does not materially contribute to 
impairment to employability.

6.  The veteran's service connected-disability does not 
preclude employment consistent with his education and 
occupational experience.

7.  The veteran's stomach disorder is not related to any 
disease or injury in service.  

8.  The evidence is not clear and unmistakable that a left 
eye condition pre-existed service and was not aggravated in 
service. 

9.  The veteran's left eye condition is not related to any 
disease or injury in service.  

10.  The veteran's current bilateral great toe disability was 
first demonstrated many years after service and has not been 
shown to have had its onset during service or to be in any 
way causally related to service.

11.  There is no competent medical evidence of record of a 
current diagnosis of PTSD.

12.  The veteran's psychiatric disorder is not the result of 
a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to April 
22, 1998 for a 50 percent schedular rating for PFB with acne 
vulgaris have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400 (2007).

2.  The criteria for an increased rating in excess of 60 
percent for the veteran's PFB with acne vulgaris and 
seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Codes 7899-7800, 7806 (2002 & 2007).

3.  The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.40, 
21.51, 21.52 (2007).

4.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2007).

5.  A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(24), 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

6.  A left eye disability was not incurred in or aggravated 
by the veteran's military service. 38 U.S.C.A. §§ 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2007).

7.  The criteria for service connection for a bilateral great 
toe condition are not met.  38 U.S.C.A. §§ 1131, 1112, 1154 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

8.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 304(f) (2007). 

9.  Any currently diagnosed psychiatric disorder was not 
incurred in, nor aggravated by, military service.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, a December 2006 letter still told the veteran that he 
could send VA information that pertained to his claims.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the December 2006 letter, the RO informed the veteran of 
the evidence needed to substantiate the claims for increased 
ratings, service connection, TDIU, vocational rehabilitation 
services, an earlier effective date and what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The veteran has substantiated 
his status as a veteran and the second and third elements of 
Dingess notice are satisfied by the December 2006 letter.  
The December 2006 letter also provided notice on the rating 
and effective date elements.  

Regarding the issue of entitlement to an effective date prior 
to April 22, 1998, for the assignment of a 50 percent rating 
for PFB with acne vulgaris and seborrheic dermatitis, 
additional VCAA notice is not generally required where, as in 
this case, the underlying claim has been granted and the 
appeal involves the downstream issue of an effective date.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
While Hartman involved a situation where the underlying claim 
was for service connection, rather than an increased rating, 
the rationale for the decision in Hartman would apply equally 
where the underlying claim was for an increased rating.  

Regardless, the veteran was provided with information 
pertaining to the establishment of effective dates in a 
December 2006 letter.  Any deficiencies in the notification 
for the effective date appeals are not prejudicial to the 
veteran's claim.  In Dingess v. Nicholson, the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, any 
omissions in the veteran's VCAA notification are harmless 
error, and the Board may proceed with consideration of his 
claim.

Regarding the veteran's claim for entitlement to a disability 
rating in excess of 60 percent for PFB with acne vulgaris and 
seborrheic dermatitis, effective August 30, 2002,  the Court 
has held that, at a minimum, adequate VCAA notice in an 
increased rating claim requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The December 2006 letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  The letter also 
invited him to submit evidence of the impact of the 
disability on employment.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he noted the effects 
of the disabilities on his daily activities at his July 2008 
hearing. 

The current criteria for rating PFB with acne vulgaris 
contemplate specific measurements.  The veteran did not 
received notice to this effect in a VCAA notice letter.  He 
was provided with the current rating criteria in supplemental 
statement of the case issued in January 2008.  This post-
decisional document could not provide VCAA notice.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007).  The notice in 
the supplemental statement of the case would, however, 
service to put a reasonable person on notice as to what was 
needed to show that the PFB with acne vulgaris disability met 
the criteria for an increased rating.  The veteran had months 
after the supplemental statement of the case to submit 
additional argument and evidence and testified at a hearing.  
He thus, had a meaningful opportunity to participate in the 
adjudication of his claim.

There was a timing deficiency with the December 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson.  The timing deficiency with regard to 
this letter was cured by readjudication of the claim in a 
January 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in June 1999, July 
2000, in June 2001 (PTSD), November 2004, December 2007 and  
June 2007.

The Board notes that the September 2007 remand instructed the 
RO to obtain the veteran's treatment records from the VAMC's 
in Brooklyn, New York; Manhattan, New York; Washington, DC; 
and Richmond, Virginia, from December 1988 to April 1998, 
from September 2005 to the present.  

However, a October 2007 Formal Finding on the Unavailability 
of Records indicated that the treatment records from the 
Richmond VAMC from December 1, 1998 to March 1995 and from 
the Manhattan, NY VAMC from December 1, 1998 to April 30, 
1998 and from September 1, 2005 were unavailable.  Further 
efforts to obtain these VAMC records would appear to be 
futile.  38 U.S.C.A. § 5103A.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


I.  Entitlement to an effective date prior to April 22, 1998, 
for the assignment of a 50 percent rating for 
pseudofolliculitis barbae (PFB) with acne vulgaris and 
seborrheic dermatitis.

The assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that:

The Court and the VA General Counsel have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2007).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2007).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2007).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). 

The veteran contends that he is entitled to an effective date 
in 1980 for assignment of the 50 percent rating for the skin 
disorder, and that his VA treatment records constitute 
informal claims for an increased rating.  See 38 C.F.R. § 
3.157 (2007). The RO denied entitlement to a rating in excess 
of 10 percent in December 1988, and that decision is final.  
See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1988). 

He is, however, potentially entitled to an effective date 
following the December 1988 decision, if a VA treatment 
record can be construed as an informal claim for an increased 
rating. 

The RO assigned a 10 percent rating for PFB in a December 
1986 rating decision and the veteran did not appeal that 
decision.  In January 1989, the RO continued the 10 percent 
rating and the veteran did not appeal.  The RO received the 
veteran's request for an increased rating for PFB on March 
31, 1999.  The veteran underwent a VA compensation and 
pension examination for the skin in June 1999. 

In August 1999, the RO issued a rating decision that denied 
an increased rating for PFB.  The rating decision 
specifically found that the June 1999 VA examination report 
did not show constant exudation or itching, extensive 
lesions, or marked disfigurement. 

In June 2000, the veteran requested a 1980 effective date for 
a 30 percent rating on the basis that the first rating 
decision that denied the claim in 1982 did not mention that 
he had any "recourse". 

In its May 2003 decision, the Board found that the VA 
treatment reports dated within the one-year period prior to 
March 31, 1999, showed that an increase in disability had 
occurred.  The Board noted that a report dated April 22, 
1998, reflected a peeling rash on the face, hypopigmentation 
of the malar area, lesions on the chest, and ear lesions.  
The Board found this to be evidence of an increase in 
severity and assigned April 22, 1998 as the effective date 
for a 30 percent rating.  The Board also increased the rating 
for the skin disorder from 30 to 50 percent, which the RO in 
June 2003 made effective April 22, 1998.

In its September 2005 order, the Court vacated that part of 
the May 2003 Board decision in which the Board denied 
entitlement to an effective date prior to April 22, 1998 on 
the basis that the Board had never considered whether the 
April 1998 medical report constituted a claim in its own 
right and therefore never considered whether the veteran's 
disability had increased prior to that date.

Factual Background

In November 1988 the veteran underwent an examination for his 
PFB.  He stated that he had increasing abnormal skin 
condition on his neck and face.  

In November 1989 the veteran presented to the Brooklyn, New 
York VA Medical Center (VAMC) with complaints of recently 
infected cysts on the left side of his neck.  

In November 1989 the veteran presented to the South Boston 
VAMC for treatment of his skin condition.  The veteran had a 
nice beard in place but had some underlying papules and 
nodules on the periphery of the beard zone and the beard.  
The veteran stated that he had shaven a month ago and his 
face broke out in nodules.  The diagnosis was chronic PFB.  
The doctor advised him never to shave and to not shave around 
the periphery of his lesion and offered him Tetracycline.

In a March 1990 note, Dr. Gerald Burnett stated that the 
veteran had chronic PFB of the beard and should be granted a 
permanent no shave profile to keep his beard at a 1/4 inch in 
length.

The veteran presented to the VAMC in January 1991.  His face 
still had PFB.  He had not shaved since his last visit but 
did clip his beard close.  The diagnosis was chronic PFB with 
cystic type acne.  

The veteran again presented to the VAMC in July 1991.  His 
right lateral neck had a 4cm inflamed red cyst.  The veteran 
stated that he started getting an occasional sore on his face 
and started getting an elevated cyst.  The diagnosis was an 
infected cyst of his right neck.  The cyst was incised and 
drained.

On April 22, 1998 the veteran presented with complaints of a 
rash on his face and head that was off and on.  The diagnosis 
was a peeling rash on the face, hypopigmentation of the malar 
area, lesions on the chest, and ear lesions.


Analysis

The veteran's PFB with acne vulgaris and seborrheic 
dermatitis is rated by analogy to eczema as 50 percent 
disabling under Diagnostic Code 7899-7806. 

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Comparing the veteran's symptoms prior to April 22 1998 
attributed to the service-connected PFB, acne vulgaris and 
seborrheic dermatitis with the criteria of the former version 
of Diagnostic Code 7806, the Board finds that the criteria 
for a 10 percent rating had been more nearly approximated.  

In this case, the earliest date in which it is factually 
ascertainable that the veteran's PFB, acne vulgaris and 
seborrheic dermatitis more nearly approximated a 50 percent 
disability rating under the former version of Diagnostic Code 
7806 is April 22, 1998, when the veteran presented with a 
peeling rash on the face, hypopigmentation of the malar area, 
lesions on the chest, and ear lesions.

Therefore the effective date in this case for a 50 percent 
disability rating is April 22, 1998.  38 C.F.R. § 
3.400(o)(2).

In reaching this decision, the Board notes that the claims 
folder includes VA treatment records dated prior to April 22, 
1998.  However, none of these records demonstrate symptoms 
that more nearly approximate a 50 percent disability rating 
under the former version of Diagnostic Code 7806. 


II.  Entitlement to a disability rating in excess of 60 
percent for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002.

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In October 2002 the veteran underwent a dermatology 
consultation at the VAMC.  The examination revealed small 
raised papules within the beard.  There was one comeodone on 
the left cheek.  His chest was clear.  There was a patch on 
the upper back.  The diagnosis as PFB, eczema and acne.

The veteran underwent a VA scars examination in November 
2004.  The veteran presented with progressively worse PFB.  
He was currently being treated with Retin A.  There were no 
systematic symptoms associated with the skin disease.  On 
examination, he had deep acne/chloracne affecting 40 percent 
or more of his face and neck.  There were no other areas 
affected other than his face and neck.  He also had a deep 
cyst on the neck/face with increased pigmentation.  The 
diagnosis was PFB seborrheic dermatitis.  The examiner stated 
that there were no significant occupational effects and no 
effects on the veteran's daily activities.

Per the May 2006 remand instructions, the veteran underwent 
another VA scars examination in June 2007.  The PFB was 
generally located in the head and neck as it has beard 
distribution of the face and neck.  Its maximum width was 28 
cm's and maximum length was 16 cm's.  There was tenderness on 
palpitation and no adherence to underlying tissue.  There was 
no limitation of motion or loss of function.  There was no 
underlying soft tissue damage or underlying tissue loss.  
There was skin ulceration or breakdown over scar and 
elevation of the scar.  There was no disfigurement of the 
head, neck or face.  The veteran had a 28 x 16 cm 
discoloration of the skin that was darker than normal.  The 
size of the abnormal skin was 2 x 2 cm's.  The scar had no 
induration or inflexibility.  The diagnosis was 
postinflammatory hyperpigmentation and plaque-loe scarring 
from PFB.  

The veteran also had acne vulgaris with cysts and comedons.  
He also had seorrheic dermatitis.  The symptoms were flaking 
and itching along the hairline with no systemic symptoms.  
His acne vulgaris required twice daily use of Minocycline 
which was neither a corticosteroid nor an immunosuppressive.  
For his PFB, the veteran used a small amount of Triamcinolone 
twice daily.  The treatment was a corticosteroid.  The 
veteran also used basis soap, sulfur shampoo and ammonium 
lactate 12 percent lotion which are not corticosteroids.  He 
did use Diflorosone which was a corticosteroid.

The percentage of the exposed areas (head, face, neck, hands) 
was greater than 40 percent.  The percentage of the total 
body area affected was greater than 40 percent.  There was 
ice pick scarring affecting the cheeks above the beard line.  
There was postinflammatory hyperpigmentation, scarring, 
keloid formations involving the face and neck area that was 
covered by the beard.  The beard was not close shaven.  There 
was a pustule on the right cheek within the beard that was 
inflamed and fluctuant.  There was fine flaking along the 
hairline, nasolabial folds and around the ears.  There was 
hypopigmentation associated with this along the hairline of 
the back of the head and along the right temporal region.  
There was fine flaking with patchy hypopigmentation involving 
the chest, back and arms.  The diagnosis was PFB, acne 
vulgaris and seborrheic dermatitis.  The VA examiner stated 
that the veteran's service connected skin condition did not 
interfere with his ability to obtain or maintain 
substantially gainful employment.

The veteran presented to the VAMC dermatology clinic in 
February 2008.  His examination revealed significant scarring 
of the face and beard area secondary to both cystic acne and 
PFB.  His back had multiple hyperpigmented popular regions 
which were most compatible with eczema or ectopic dermatitis 
and he had erythema and scaling around the facial area, 
probably secondary to seborrheic dermatitis.  The assessment 
was that the veteran had longstanding acne scarring due to 
both acne and PFB with continued active lesions, especially 
in the periorbital area which was compatible with the 
continued activity of PFB as well as acne.  

At his July 2008 hearing, the veteran testified that he would 
be treating areas that were scarred and sometimes they might 
pop up somewhere else because his hair coiled when it grew 
out before it broke the surface.

Analysis

The schedular criteria by which scars are rated changed 
during the course of this appeal.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (effective August 30, 2002) (codified 
at 38 C.F.R. § 4.118 (2007)). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

Diagnostic Code 7899 was for PFB is rated as eczema under 
Diagnostic Code 7806.

As noted above, the maximum disability rating under the old 
version of Diagnostic Code 7806 was 50 percent.  A 50 percent 
rating was also the maximum disability rating under the old 
version of Diagnostic Code 7800.

Under the revised criteria of Diagnostic Code 7806, for 
rating dermatitis or eczema, a maximum 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The revised Diagnostic Code 7800 pertains to scars of the 
head, face, or neck.  A maximum of 80 percent is warranted 
when the veteran has visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (i.e., nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement, 
as contained in Note (1).  38 C.F.R. § 4.118, Diagnostic Code 
7800 & Note (1) (2007). 

The eight listed characteristics of disfigurement are: (1) a 
scar 5 or more inches (13 or more centimeters (cm.)) in 
length; (2) a scar at least one-quarter inch (0.6 cm.) wide 
at widest part; (3) a surface contour of a scar that is 
elevated or depressed on palpation; (4) a scar that is 
adherent to underlying tissue; (5) the skin is hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square (sq.) cm.); (6) the skin texture is abnormal, to 
include irregular, atrophic, shiny, scaly, in an area 
exceeding six square inches (39 sq. cm.); (7) the underlying 
soft tissue is missing in an area exceeding six square inches 
(39 sq. cm.); and (8) the skin is indurate and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1) (2007). 

The veteran's claims that he is entitled to an 80 percent 
evaluation under Diagnostic Code 7800.

Given the evidence as outlined above, the Board finds that 
the veteran is assigned the maximum rating allowed under the 
rating schedule for PFB with acne vulgaris and seborrheic 
dermatitis and a higher rating cannot be assigned for 
disfigurement of the face, head or neck under Diagnostic Code 
7800.  The December 2007 VA examination results do not show 
underlying soft tissue damage or underlying tissue loss or 
disfigurement of the head, neck face.  Therefore, a rating 
higher than 60 percent for PFB with acne vulgaris and 
seborrheic dermatitis is denied. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment as a result of his 
service connected PFB has not been shown.  Specifically, the 
December 2007 VA examiner stated that the veteran's service 
connected skin condition did not interfere with his ability 
to obtain or maintain substantially gainful employment.  
Further, the record does not reflect recent hospitalization 
for his PFB with acne vulgaris and seborrheic dermatitis.  
Referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


III.  Eligibility for Vocational Rehabilitation (VR) 
services.

Factual Background

In May 2000, the veteran presented to Caren Phipps, a 
vocational evaluator/licensed professional counselor for an 
evaluation.  The veteran was limited in his amount of 
strenuous activity due to a back and high blood pressure 
situation.  It had been recommended that he worked in a clean 
environment, free of dust, fumes, odors or other toxic 
condition that might exacerbate his skin condition.  The 
veteran stated that he felt he needed computer training to 
find suitable employment as he was unable to perform in labor 
oriented positions due to his high blood pressure, low back 
condition and skin condition.  Ms. Phipps stated that the 
veteran had some obvious acne and issues with PFB, but it was 
not severe and there appeared to be no major disfiguration 
that would impact employment.  It appeared that the veteran 
may need assistance in obtaining employment.

The veteran underwent a VA examination for his service 
connected skin disorder in June 2007.  The veteran reported 
that in the past he was denied employment because he had to 
be clean shaven.  He worked as a security guard and then in 
corrections.  His medical profile excluded shaving.  In the 
last two years, the veteran attempted to seek employment but 
due to his anxiety condition he was unable to find 
employment.  He was off of his medication and found that he 
could not tolerate being around people which severely 
impaired his ability to find work.  He was actively being 
treated for schizophrenia and depression.  He stated that his 
inability to find employment over the past two years was not 
related to his skin condition.  The VA examiner concluded 
that the veteran's service connected skin condition did not 
interfere with his ability to obtain or maintain substantial 
gainful employment.  The examiner stated that even by the 
veteran's own admission, his inability maintain substantially 
gainful employment was due to his anxiety disorder, 
depression and medical problems including diabetes mellitus 
and GERD and not his skin condition.

At his July 2008 hearing, the veteran testified that it was 
difficult for him to even get a job interview because of his 
physical appearance.  He stated that when he got out of 
service he did not have a lot of skills and the jobs that he 
did qualify for required that he be cleaned shaven.

Analysis

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge.  The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in sections 21.42, 21.44, and 21.45.  See 38 C.F.R. 
§ 21.41 (2007). 

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service- 
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 C.F.R. § 21.1.

A veteran is entitled to a rehabilitation program under 
Chapter 31, in part, if he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests." 38 C.F.R. § 21.51(b).  The term "impairment" is 
defined as a restriction on employability caused by 
disabilities, negative attitude towards the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c).  An "employment handicap" 
does not exist when any one of the following conditions is 
present: (i) The veteran's employability is not impaired; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to the impairment 
of employability; or (iii) the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2).

A "serious employment handicap" is a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.52(b).  The 
veteran's service-connected disability need not be the sole 
or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  A separate determination addressing 
whether a "serious employment handicap" exists shall be made 
in each case in which an employment handicap is found.  38 
C.F.R. § 21.52(a).

"[T]he Secretary is given broad authority to make awards and 
determine the scope of services and assistance" concerning 
Chapter 31 vocational rehabilitation benefits.  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996) (such determinations are 
only set aside in cases found to be arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law). 

The pertinent evidence of record shows that service 
connection has been established for PFB with acne vulgaris 
and seborrheic dermatitis at a 60 percent disability rating 
effective August 30, 2002.  The veteran's combined service-
connected disability rating is 60 percent.  The first element 
is accordingly established, and the next question is whether 
the veteran is shown to need rehabilitation to overcome an 
employment handicap.

The Board finds that the veteran is not eligible for 
vocational rehabilitation because the preponderance of the 
evidence shows that his service connected disability does not 
materially contribute to his impairment.  38 C.F.R. § 
21.51(c)(2).  In reaching this conclusion, the Board has 
considered the veteran's contentions that he has been unable 
to keep a steady job because of his skin condition.  That 
contention, however, is not supported by the competent 
medical and vocational evidence which is of record.  The 
medical evidence shows that there have never been any 
restrictions of activity placed upon the veteran due to his 
service-connected skin condition.  Additionally, the 
privately licensed Vocational Rehabilitation Counselor who 
interviewed the veteran in May 2000 stated that the veteran 
had some obvious acne and issues with PDF, but it was not 
severe and there appeared to be no major disfiguration that 
would impact employment.  The June 2007 VA examiner also 
concluded that the veteran's service connected skin condition 
did not interfere with his ability to obtain or maintain 
substantial gainful employment.  There are no indications in 
the evidence that there was imposed an increase in the 
veteran's physical limitations.

Regarding the veteran's personal belief that he is unable to 
maintain steady employment due to the diabetes, the Board 
finds his opinion to be less probative than the 
determinations of the medical and vocational professionals 
who have had an opportunity to review the veteran's 
employment capabilities in light of his service-connected 
disability, have concluded that there are no material 
restrictions on the veteran's ability to maintain employment 
due to the service-connected disability, such that he would 
have an employment handicap and thus be eligible for a 
program of vocational rehabilitation.  38 C.F.R. § 
21.51(f)(2).

In summary, the Board finds that a preponderance of the 
evidence shows that the veteran's service-connected skin 
condition does not materially contribute to impairment of 
employability.  A finding of employment handicap is therefore 
precluded.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(c) and 
(f)(2).  The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107.  
Accordingly, the Board finds that eligibility for vocational 
rehabilitation benefits under Chapter 31 Title 38, of the 
United States Code is not established. 


IV.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

Applicable laws and regulations in TDIU claims

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's policy is to award TDIU in all cases where service 
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. § 4.16(b) (2007).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service or Undersecretary for Benefits for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

Analysis

The factual background relating to the veteran's TDIU claim 
is identical to that of his claim for eligibility for 
Vocational Rehabilitation (VR) services.

The veteran's service-connected disability is PFB with acne 
vulgaris and seborrheic dermatitis at a 60 percent disability 
rating.  This 60 percent rating meets the single service-
connected percentage requirements of 38 C.F.R. § 4.16(a) for 
consideration of a TDIU rating on a schedular basis.  38 
C.F.R. § 4.25.

While the veteran clearly satisfies the threshold criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a), the record 
simply does not establish that the veteran's service- 
connected disability renders him unemployable. 

The evidence in favor of the veteran's claim consists of his 
reports that his service connected disability precludes 
gainful employment.

The veteran's opinion must be weighed against his other 
reports that he had stopped work due to his psychiatric 
symptoms, and the fact that all objective medical opinions 
have attributed the veteran's unemployment to non-service 
connected psychiatric disabilities.

There is no evidence that the veteran's service connected 
skin disability has precluded his gainful employment.  
Additionally, the privately licensed Vocational 
Rehabilitation Counselor who interviewed the veteran in May 
2000 stated that there appeared to be no major skin 
disfiguration that would impact employment.  The June 2007 VA 
examiner also concluded that the veteran's service connected 
skin condition did not interfere with his ability to obtain 
or maintain substantial gainful employment.  

In regards to the veteran's non-service connected psychiatric 
disorders, numerous VA opinions have concluded that these 
disabilities have rendered him unemployable.  The veteran 
repeatedly reported being unable to work because of 
anxiousness and other mental conditions while the June 2007 
VA examiner stated that the veteran had severe occupational 
and social impairment from his psychiatric disability, which 
prohibited him from working.

The Board finds that the objective evidence and the veteran's 
own statements outweigh his unsupported assertions that the 
service-connected disability prevents gainful employment.  
Instead, the veteran's current unemployability has been 
repeatedly attributed to his non-service connected 
psychiatric disability.

The evidence is against a finding that the service-connected 
condition precludes him from securing or following a 
substantially gainful occupation.  Thus the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b) (2007).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341. 


V.  Entitlement to service connection for a stomach disorder.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for 
complaints or treatments related to a stomach condition.  

In March 1995 the veteran presented to the Community Memorial 
Health Center with complaints of abdominal pain that began 
the day before.  The veteran reported that he had no prior 
episodes of a similar episode of pain.  The diagnosis was 
acute cholecystitis.  An X-ray revealed cholelthiasis.

In December 2007 the veteran underwent a VA examination for 
his complaint of gastroesophageal reflux disease.  He stated 
that he had this condition since his time in service.  He 
reported frequent indigestion since that time.  The diagnosis 
was a single episode of gastroesophageal reflux reaching the 
distant one-third of the esophagus.  The examiner concluded 
that without resorting to mere speculation, he was unable to 
state whether the currently diagnosed gastroesophageal reflux 
disease was the same condition the veteran complained of in 
1980.

At his July 2008 hearing, the veteran testified that he had 
stomach problems in service.  He received antacids but it was 
not documented.  He stated that he had to medicate himself 
for stomach problems at least two times a day.

Analysis

The record documents a current stomach condition as the 
veteran has been diagnosed as having gastroesophageal reflux 
disease.

The available service treatment records are negative for any 
reports of stomach complaints.  However, the veteran has 
offered testimony as to stomach complaints in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
recent testimony that there was a continuity of stomach 
complaints since his service.  

The veteran's claims of a continuity of symptomatology must 
be weighed against the negative contemporaneous treatment 
records, including the fact that he made no mention of 
previous stomach issues when he was treated for abdominal 
pain in March 1995.  The Board finds the contemporary record 
to be more probative than the recent statements made years 
after the events in question and in the course of a claim for 
VA benefits.

The medical records do not contain any evidence that the 
current stomach condition is related to any disease or injury 
during service.  Additionally, the December 2007 VA examiner 
concluded that without resorting to mere speculation, he was 
unable to state whether the currently diagnosed 
gastroesophageal reflux disease was the same condition the 
veteran complained of in 1980.

As the competent opinion is against the claim and the most 
probative evidence is against a continuity of symptomatology, 
the preponderance of the evidence is against the claim for 
entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 


VI.  Entitlement to service connection for a left eye 
disorder.

Factual Background

In February 1980 the veteran presented with complaints of eye 
watering and blurred vision.  He stated that he was hit in 
the eye when the problem started.

In May 1980, the veteran presented with complaints of itching 
and pain in his left eye.

In December 2007 the veteran underwent a VA examination for 
his left eye disorder.  The veteran reported a history of a 
stye in service as well as getting hit with a can in his eye 
prior to entry to service.  The diagnosis was refractive 
error, diabetes with no diabetic retinopathy and glaucoma.  
The examiner concluded that given the veteran's past ocular 
history and family ocular history, it was not likely that the 
current glaucoma was related to the veteran's in service 
stye.

In a December 2007 addendum, the VA examiner stated that it 
was not likely that the veteran's in service left eye stye 
versus allergic reaction caused the veteran's bilateral 
glaucoma.  The examiner stated that the veteran had a 
unilateral stye versus an allergic reaction that was treated 
with topical allergy drops and hot soaks which resulted in 
prompt resolution.  He had developed primary glaucoma 
approximately two years ago which fit the expected incidence 
and prevalence patterns.

At his July 2008 hearing, the veteran testified that he had 
ongoing troubles with his eyes.  He reported that he had 
styes growing on his eyes and also got hit in the eye prior 
to going into the service.  

Analysis

While the veteran testified that he had styes growing on his 
eyes and also got hit in the eye prior to going into the 
service, since an eye disability was not noted on the 
examination when he was accepted into service, the 
presumption of soundness applies.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into 
service under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 
(Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Although the veteran reported to the December 2007 VA 
examiner that he had an eye condition prior to service, he is 
a lay person and would not be competent to diagnose his pre-
service symptoms as glaucoma.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No medical professional has clearly said 
that the pre-service symptoms constituted an eye disability 
or glaucoma.  

Even if it could be said that a left eye condition pre-
existed service, the evidence is not clear and unmistakable 
on the question of aggravation.  

The presumption of soundness is not rebutted.  The claim 
therefore, becomes one for service connection.  Wagner.

The veteran has current glaucoma, thus satisfying the first 
element of a successful service connection claim.

The element of an in-service event is satisfied as the record 
documents that he had eye complaints in February 1980 and May 
1980.
 
The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
recent testimony that there was a continuity of eye 
complaints since his service.  

The veteran's claims of a continuity of symptomatology must 
be weighed against the negative contemporaneous treatment 
records, including the fact that he developed glaucoma only 
two years before the December 2007 VA examination.  The Board 
finds the contemporary record to be more probative than the 
recent statements made years after the events in question and 
in the course of a claim for VA benefits.

The medical records do not contain any evidence that the 
current left eye condition is related to any disease or 
injury during service.  Additionally, the December 2007 VA 
examiner concluded that it was not likely that the current 
glaucoma was related to the veteran's in service stye versus 
allergic reaction.

As the competent opinion is against the claim and the most 
probative evidence is against a continuity of symptomatology, 
the preponderance of the evidence is against the claim for 
entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 


VII.  Entitlement to service connection for bilateral great 
toe disorders.

Factual Background

In June 1978 the veteran presented with complaints of 
blisters on both feet after a 15 mile hike that morning.

In July 1978 the veteran received treatment for a dislocation 
of a torn left toe nail when he slipped coming out of the 
shower.

In September 2007 the veteran presented to the VAMC podiatry 
clinic with complaints of bilateral painful bunions.  He 
related that he had bunions for over 20 years but for over 
the last two years it had gotten progressively worse.

The veteran underwent a VA examination for his feet in 
December 2007.  The veteran reported that he had bunions and 
pain of the first metatarsophalangeal joint since 1978.  X-
rays of the right foot showed osteoarthritis of the first 
metatarsophalangeal joint with a large plantar spur and 
osteoarthritis of the talonavicular joint.  Three views of 
the left foot showed mild osteoarthritis of the talonavicular 
joint and osteoarthritis of the first metatarsophalangeal 
joint.  The diagnosis was bilateral bunions.  The examiner 
noted that the veteran had one instance where his large 
toenail on his left foot was traumatically injured and had to 
be removed.  This apparently healed and the examiner felt 
that this particular incident was not associated with the 
veteran's current bunions.  The examiner also noted the June 
1978 report of calluses from a 15 mile walk.  He noted that 
there was no mention of bunions.  There were no X-rays done.  
The examiner was not sure whether they were not documented or 
not present.  The examiner concluded that although the 
veteran claimed that his current bunions were a result of 
these injuries and of wearing his boots in 1980, without 
resorting to speculation he was unable to state whether these 
two episodes in service of the calluses were related to his 
military service.  The examiner stated that it seemed that 
the calluses were a separate issue from the bunions that he 
was seeing now but without any documenting physical evidence 
via X-rays or specific notation of them, he was unable to 
state with certainty without resorting to speculation.

At his July 2008 hearing, the veteran stated that he had 
bunions in service and continued to have problems with his 
toes since service.

Analysis

The record documents a current bilateral great toe condition 
as the veteran has been diagnosed as having bunions.

The element of an in-service event is satisfied as the record 
documents that he was tore the toenail of his left big toe 
and presented with complaints of blisters after a 15 mile 
walk.

The remaining question is whether the current disability can 
be linked to disease or injury in service.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
recent testimony that there was a continuity of bilateral 
great toe symptomatology since service.  

The veteran's claims of a continuity of symptomatology must 
be weighed against the negative contemporaneous treatment 
records.  The Board finds the contemporary record to be more 
probative than the recent statements made years after the 
events in question and in the course of a claim for VA 
benefits.

The medical records do not contain any evidence that the 
current bilateral great toe condition is related to any 
disease or injury during service.  Additionally, the December 
2007 VA examiner concluded that he was unable to state 
whether these two episodes in service of the calluses were 
related to his military service and that it seemed that the 
calluses were a separate issue from the bunions.

As the veteran has a diagnosis of osteoarthritis of both 
feet, service connection may be granted if that disease was 
manifested to a compensable degree within one year of 
separation from service, or in service and at any time 
thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, there is no evidence of 
osteoarthritis in service or within one year of separation 
from service. 

As the competent opinions are against the claim and the most 
probative evidence is against a continuity of symptomatology, 
the preponderance of the evidence is against the claim for 
entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 


VII.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

Applicable laws and regulations in PTSD service connection 
claims

Service connection for PTSD requires a current diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996). 

Factual Background

The veteran's service medical records are negative for 
complaints or treatments related to a psychiatric disorder.

In June 2001 the veteran underwent a VA examination for PTSD.  
The examiner stated that the veteran's PTSD claim was rather 
shaky as he presented with complaints that his trauma related 
to the fact that he was unable to shave regularly due to his 
skin condition.  The veteran also stated that he felt that 
his skin condition prevented him from working because he did 
not feel mentally stable to work.  The examiner noted that 
the veteran did not appear to have ever presented any life 
threatening event that the diagnostic criteria for true PTSD.  
He reported that he had flashbacks of a racial riot that 
occurred while he was on active duty.  The diagnosis was a 
report of emotional distress related to a facial/skin 
condition.  The examiner stated that the veteran did not 
appear to meet the diagnostic criteria for PTSD.  There was 
some concern over possible symptom malingering.  The examiner 
noted that the veteran seemed much more interested in gaining 
financial compensation than in gaining symptom relief or 
treatment for his reported psychological symptoms.

In an August 2002 psychology report of the Virginia 
Department of Veterans Services, a licensed psychologist 
stated that the veteran reported a history of depression for 
the past 3 years.  The diagnosis was major depression, 
recurrent, severe, with psychotic features currently in 
remission.  

In November 2002 the veteran presented to the VAMC for 
psychiatric care.  The diagnosis was major depressive 
disorder with psychotic features.

At his July 2008 hearing, the veteran testified that when he 
entered the service there was an incident where he was 
instructed to get on the floor as someone had guns in the 
squad area.  He then saw a man walk down an aisle wielding a 
gun.

Analysis

In regards to his stressors, the veteran has reported may 
stressors which include experiencing a stressful incident in 
service when a man was wielding a gun.  However, no Axis I 
diagnosis of PTSD has ever been rendered.  The June 2001 VA 
examiner concluded that the veteran did not meet the 
diagnostic criteria for the diagnosis of PTSD either in terms 
of identified stressor that meets criteria A for the 
diagnosis, or in terms of symptoms presentation.  

The record simply does not include evidence that the veteran 
has ever received a diagnosis of PTSD.

The veteran has testified to his belief that he has PTSD, but 
as a lay person, he is not competent to provide a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the veteran does not have a diagnosis of PTSD in 
conformance with 38 C.F.R. § 4.125, the Board will evaluate 
whether the veteran has an acquired psychiatric disorder 
related to his service.

In this case, a grant of service connection based on direct 
causation for a psychiatric disorder is not warranted.  While 
the veteran has diagnoses of major depressive disorder and 
psychotic symptoms, the veteran's service medical records are 
negative for complaints or treatments related to a 
psychiatric disorder and there is no medical opinion linking 
a current disability to service.  The preponderance of the 
evidence is, therefore, against the claim for entitlement to 
service connection on a direct basis.

The Board concludes that the preponderance of the evidence is 
against the grant of service connection for a psychiatric 
disorder, to include PTSD.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.   See Gilbert v. Derwinski, supra.











	(CONTINUED ON NEXT PAGE)





ORDER


Entitlement to an effective date prior to April 22, 1998, for 
the assignment of a 50 percent rating for pseudofolliculitis 
barbae (PFB) with acne vulgaris and seborrheic dermatitis is 
denied.

Entitlement to a disability rating in excess of 60 percent 
for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002 is denied.

Eligibility for Vocational Rehabilitation (VR) services is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to service connection for bilateral great toe 
disorders is denied.

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD) is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


